Citation Nr: 0021490	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-24 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected hemorrhoids.

2.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected hypertension.  

3.  The propriety of the initial 20 percent evaluation 
assigned for the service-connected residuals of fracture of 
the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1991 to 
August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating decision of the RO.  

The Board notes that, at a hearing conducted at the RO in 
September 1995, the veteran, through his representative, 
asserted an additional claim of service connection for a 
miscellaneous neurological disorder, to include as secondary 
to the service-connected hypertension.  As this issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since service, has the veteran's service-
connected hemorrhoid condition been shown to have been 
demonstrated by more than mild or moderate impairment; large 
or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences have not 
been demonstrated.  

3.  At no time since service, has the veteran's service-
connected hypertension been shown to have been demonstrated 
by diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more; the highest systolic and 
diastolic readings reported during the course of the appeal 
were 170 and 100, respectively. 

4.  Since service, the veteran's service-connected low back 
disability is shown to have more nearly approximated a level 
of impairment consistent with that of severe functional loss 
of the lumbar spine with demonstrable deformity of a 
vertebral body.  


CONCLUSION OF LAW

1.  The criteria for an initial compensable evaluation for 
the service-connected hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.114, Diagnostic Code 
7336 (1999)  

2.  The criteria for the assignment of an initial rating 
higher than 10 percent for the service-connected hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 
4.104, Diagnostic Code 7101 (1999); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

3.  The criteria for the assignment of an initial 50 percent 
evaluation for the service-connected residuals of fracture of 
the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5289, 5292, 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied in this regard that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

I.  Factual background

A careful review of the veteran's service medical records 
shows that, in June 1992, the veteran suffered a compression 
fracture of his L1 vertebra.  While in service, he was also 
diagnosed as having hypertension and received treatment for 
hemorrhoids.  The veteran was released from active service on 
August 17, 1994.   

In September 1994, the RO was in receipt of the veteran's 
claim of service connection for the L1 fracture.  

The veteran was afforded a VA examination for diseases and 
injuries of the spinal cord in November 1994.  At that time, 
the veteran reported complaints of low back pain and weakness 
in the lower extremities.  Motor testing of the lower 
extremities demonstrated a mild give-way weakness in the hip 
flexors, bilaterally, as well as in the right side quadriceps 
in the range of 4/5.  There was also decreased sensation to 
pinprick in the region of the inguinal ligament, which did 
not clearly fit an L1 dermatomal pattern.  In addition, deep 
tendon reflexes were globally depressed, but present.  The 
diagnostic impression was rule out L1 radiculopathy through 
electromyography (EMG) and nerve conduction testing.  Plain 
spinal films of the low lumbar region were also recommended.  

X-ray studies performed in conjunction with the examination 
showed some stature loss involving the L1 vertebral body.  
Specifically, the anterior portion of both the superior and 
inferior end plates appeared slightly compressed.  It was 
noted that this most likely represented an old injury as 
there was already some anterior osteophyte formation at L1-2 
and T12-L1.  The remainder of the examination was 
unremarkable.  

Nerve conduction study and EMG were suggestive of a mild, 
left L5 and right S1 chronic radiculopathy.  There was no 
evidence of L1 or L2 dorsal root radiculopathy, peroneal 
nerve entrapment neuropathy, peripheral neuropathy or 
myopathy.  

In a rating decision dated in February 1995, the RO granted 
service connection for traumatic arthritis of the lumbar 
spine and assigned a 10 percent evaluation, effective on 
August 18, 1994.  In addition, the RO granted service 
connection for hypertension and hemorrhoids and assigned 
noncompensable evaluations for these disabilities also 
effective on August 18, 1994.  The veteran appealed these 
initial ratings on the basis that they did not reflect the 
extent of his disabilities.  

As noted above, the veteran was afforded the opportunity to 
provide testimony as to the nature of his service-connected 
disabilities at a hearing at the RO in September 1995.  The 
veteran testified that he experienced constant pain in 
relation to his back condition.  He also noted difficulties 
when rising from a lying position on the floor and reported 
experiencing numbness in his left leg when sitting with his 
left foot resting on his knee.  Additional complaints 
included daily muscle spasms involving his back and 
restricted range of motion.  

With respect to the service-connected hypertension, the 
veteran reported complaints of lightheadedness, hot flashes 
and blurred vision.  As for the hemorrhoid condition, the 
veteran testified that he suffered constant burning and 
itching associated with the condition, with flare-ups 
occurring at least once a month resulting in noticeable 
bleeding on the tissue paper.  He further stated, however, 
that every two to three months he would experience pain in 
the region of the hemorrhoids and a flow of blood from them. 

In October 1995, the veteran was afforded another VA 
examination for diseases of the spinal cord.  At that time, 
the veteran's complaints consisted of daily low back pain 
increasing with prolonged standing or sitting and cold, damp 
weather.  Activities noted to give him difficulties included 
bending and lifting.  He also reported occasional discomfort 
in both legs after exertion.  

Physical examination of the lumbar spine revealed it to be 
nontender.  Range of motion testing revealed forward flexion 
to 75 degrees, limited by pain; backward extension to 10 
degrees; lateral flexion to 10 degrees, bilaterally; and, 
rotation to 30 degrees.  The final diagnosis was that of 
residual compression fracture of L1 with decreased range of 
motion.  X-ray studies performed for the examination were 
essentially unchanged from those taken in November 1994.  

VA hypertension and hemorrhoids examinations were also 
performed in October 1995.  At that time, the veteran 
presented with complaints of occasional chest pain, 
dizziness, lightheadedness and sweats.  The veteran denied 
that the chest pain was cardiac in origin, but rather, 
associated it with a musculoskeletal condition.  

On examination, blood pressure readings were recorded as 
follows:  in the sitting position, 160/100; lying down, 
160/94; and, standing, 160/100.  Hemorrhoids were noted in 
the perianal area with no bleeding or discharge present at 
the time of the examination.  The hemorrhoids were described, 
however, as being somewhat moderate in size, but they did not 
appear to have any significant malformation.  The final 
diagnoses included hypertension, presently uncontrolled, 
although the laboratory work appeared unremarkable, and 
hemorrhoids, moderate in size, but presently stable.  
Complete blood cell count was within normal limits and no 
bleeding was noted in the perianal region.  

In a decision issued in February 1996, the Hearing Officer 
granted a 20 percent evaluation for the service-connected low 
back disorder and a 10 percent evaluation for the service-
connected hypertension, both effective on August 18, 1994.  
The noncompensable evaluation assigned for the service-
connected hemorrhoids remained unchanged.  

The veteran was most recently afforded a VA examination in 
October 1998.  The veteran's complaints included daily low 
back pain, increasing with extended periods of sitting or 
walking, hemorrhoids with flare-ups resulting in burning upon 
defecation and hypertension.  On examination, the veteran's 
blood pressure in his right extremity was 130/90.  

Rectal examination was significant for tags of hemorrhoids; 
however, there was no evidence of any prolapse or 
obstruction.  Examination of the lumbar spine showed no 
evidence of muscle spasm or tenderness.  Range of motion was 
recorded as follows:  forward flexion to 60 degrees; backward 
extension to 20 degrees; lateral rotation to 45 degrees; and, 
lateral flexion to 20 degrees.  Although the veteran did not 
demonstrate any evidence of easy fatigability or 
incoordination, the examining physician noted that there was 
greater limitation of range of motion due to pain and 
stiffness.  The examiner also reported that the joint was 
prone to exacerbation or flare-ups.  The final diagnoses 
included:  strain of the lumbar spine; residuals of fracture 
of L1 resulting in traumatic arthritis of the lumbosacral 
spine; mild hypertension; and, external hemorrhoids with 
tags, no evidence of active bleeding at this time.  

II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

A.  Hemorrhoids

The veteran's service-connected hemorrhoids have been 
evaluated as noncompensably disabling under the provisions of 
Diagnostic Code 7336 for mild or moderate external or 
internal hemorrhoids.  A 10 percent evaluation requires the 
presence of large or thrombotic external or internal 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
warranted for external or internal hemorrhoids accompanied by 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The Board finds that the veteran's hemorrhoids have at no 
time since service demonstrated a level of impairment greater 
than mild or moderate disability.  Specifically, there is no 
medical evidence of record showing that the veteran suffers 
from "large or thrombotic" hemorrhoids which are 
"irreducible, with excessive redundant tissue evidencing 
frequent recurrences."  This being the case, the Board must 
find that an initial compensable rating is not warranted for 
the service-connected hemorrhoids.  

B.  Hypertension

The veteran's hypertension has been rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7101.  During the course of this appeal, the criteria for 
evaluating cardiovascular disorders were changed, effective 
on January 12, 1998.  62 Fed. Reg. 65219 (1997).  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the former criteria, a 10 percent evaluation for that 
disorder was warranted for diastolic pressure predominately 
100 or more (or, if continuous medication is shown necessary 
for control, a history of diastolic blood pressure 
predominately 100 or more).  A 20 percent disability 
evaluation required diastolic readings of predominantly 110 
or more with definite symptoms.  A 40 percent disability 
evaluation required diastolic readings of predominantly 120 
or more and moderately severe symptoms.  A 60 percent 
disability evaluation required diastolic readings of 
predominantly of 130 and severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code (1997).

The revised applicable criteria reiterate the required 
diastolic readings for each level of disability cited to 
above and continue to authorize the minimum rating of 10 
percent for a disorder requiring continuous medication for 
control with a history of diastolic pressure of predominantly 
100 or more.  Alternatively, evaluations of 10 and 20 percent 
may be assigned on the basis of systolic readings of 160 and 
200, respectively.  38 C.F.R. § 4.104 including Diagnostic 
Code 7101 (1999).

Based on a review of the evidence as a whole, the Board 
concludes that entitlement to an evaluation in excess of 10 
percent, under either the former or revised criteria, is not 
warranted for the veteran's service-connected hypertension.  
It is significant to note that the highest diastolic reading 
reported during the course of the appeal was 100, which 
warrants no more than a 10 percent rating under both the 
former and the revised criteria.  The highest systolic 
reading was 170 recorded in a private treatment report dated 
in March 1995.  Because there is no evidence of diastolic 
readings of higher than 110, or systolic readings higher than 
200, there is no basis for assignment of a higher evaluation 
under either the former or revised schedular criteria.

C.  Residuals of fracture of the lumbar spine

The veteran's low back disability has been evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, for moderate limitation of motion of 
the lumbar spine; or demonstrable deformity of a vertebral 
body from fracture with slight limitation of motion under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292.  

Under Diagnostic Code 5285, where residuals of a fracture of 
a vertebra do not result in spinal cord involvement and do 
not produce abnormal mobility requiring a neck brace (jury 
mast), disability is evaluated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, favorable 
ankylosis of the lumbar spine warrants a 40 percent rating 
and unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

Under the provisions of Diagnostic Code 5292, a 40 percent 
evaluation may be assigned for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Diagnostic Code 5293 provides for the assignment of a 20 
percent evaluation for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent evaluation is 
assignable for severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation is warranted with pronounced 
symptomatology, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint space 
or some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board finds that the clinical evidence of record supports 
a conclusion that, since service, the manifestations of the 
veteran's low back disability have more nearly approximated 
moderate limitation of motion of the lumbar spine such as to 
support the assignment of a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

However, the Board must also consider the findings of pain 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, when making a 
determination as to the appropriate evaluation for a service-
connected disability.  See DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this instance, the veteran has consistently 
complained of pain associated with his low back condition and 
such complaints have been well-documented as contributing to 
a restricted range of motion on VA examinations conducted in 
October 1995 and October 1998.

Hence, the Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture presented by his low back disability has 
more nearly represented the criteria for the assignment of a 
40 percent rating-severe functional loss of the lumbar spine 
due to pain-since service.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

Furthermore, the Board finds, based on its review of the 
entire evidentiary record, that the additional 10 percent 
under Diagnostic Code 5285 is still for application in this 
case, given the evidence showing that the veteran suffered 
some type of demonstrable vertebral deformity due to a 
fracture in service. 

Hence, in light of the evidence of record, the Board finds 
that the preponderance of the evidence supports the 
assignment of a 50 percent rating for the service-connected 
low back disability, effective on August 18, 1994, and 
continuing thereafter.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disabilities as 
prescribed in Fenderson v. West, 12 Vet. App. 119 (1999).  As 
described above, the preponderance of the evidence is against 
the veteran's claim for higher initial evaluations for his 
service-connected hemorrhoids and hypertension; however, the 
veteran has demonstrated a level of impairment of his low 
back consistent with a 50 percent evaluation for severe 
limitation of the lumbar spine with demonstrable deformity of 
a vertebral body since August 18, 1994.  

Finally, 38 C.F.R. § 3.321(b)(1) (1999) provides that where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has he specifically raised this issue of an 
extraschedular rating.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.


ORDER

An initial compensable evaluation for the service-connected 
hemorrhoids is denied.  

An initial rating in excess of 10 percent for the service-
connected hypertension is denied.  

An initial 50 percent rating for the service-connected 
residuals of fracture of the lumbar spine is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

